DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite for being drawn to a fabric mat comprising layers of woven fabric bonded to each other with “fusible adhesive.”  Note “fusible adhesive” is an adhesive capable of being fused.  Since the claim is directed to a final product (i.e., a fabric mat), it is unclear if the scope of “fusible adhesive” is limited to an adhesive capable of being fused (i.e., intermediate 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0273696 issued to Tam et al.
Tam discloses dimensionally stable open woven fabrics comprising high tenacity warps interwoven and bonded to high tenacity wefts and composite articles made therefrom (abstract).  A ballistic resistant closed thermally fused multilayer article may be made by a process comprising (a) providing at least one of said stable open weave fabrics, (b) providing at least one closed, fused woven fabric sheet, (c) adjoining the at least two woven fabrics, and (d) thermally pressing the woven fabrics under conditions sufficient to attached the fabrics to each other (section [0010]).  Fusion of the warps and wefts and the multilayer composite fabric may be 
Thus, Tam teaches a composite fabric article comprising at least three layers of woven fabric bonded together by a fused adhesive.  Regarding the preamble recitation “A rollable fabric mat,” the word “mat” is not given patentable weight in that it does not convey any necessary structure to the fabric laminate recited in the body of the claim.  However, the term “rollable” is given patentable weight to the extent that the fabric laminate must be flexible and capable of being rolled.  Therefore, claims 1 and 9 are anticipated by the Tam reference.  
Claims 1, 2, 7, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,112,030 issued to Klinkenstein.
 Klinkenstein discloses a laminated fabric material for use in shirt collars, cuffs, and fronts and other articles generally made of one or more layers of cotton fabric intended to have a desired stiffness (e.g., starched) (page 1, lines 1-20).  The laminated fabric comprises an inner layer of fabric sized with a cellulosic derivative (i.e., interfacing), and outer layer or layers of fabric adhered to the inner layer by use of a thermoplastic adhesive by means of heat and/or pressure (page 1, left col., lines 33-43).  Figures 3 and 4 show the sized fabric inner layer 1 (i.e., 
Note while an intent of the fabric laminate is to provide a desired stiffness to cotton shirting for cuffs and collars, such stiffness does not preclude the fabric laminate from being rollable (e.g., cuffs and collars are curved).  Regarding the preamble recitation to a “mat,” the word “mat” is not given patentable weight in that it does not convey any necessary structure to the fabric laminate recited in the body of the claim.  Thus, the Klinkenstein reference anticipates applicant’s claims 1, 2, 7, 9, 10, and 15.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 3, 4, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0273696 issued to Tam et al.
Tam teaches the multilayer composite fabrics may be cut into a plurality of discrete sheets, but fails to teach or suggest a particular shape or size.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a rectangular shape and a size of at least 15 inches, dependent upon a particular intended use.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237.  Hence, it would have been obvious to a skilled artisan to determine an appropriate size and shape since such a modification would have involved a mere change in the size and shape of the cut sheets.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 3, 4, 11, and 12 are rejected as being obvious over the cited prior art.  
Claims 5, 6, 8, 13, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,112,030 issued to Klinkenstein.
While Klinkenstein fails to teach the fabrics may comprise linen, wool, or silk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute linen, wool, or silk for the cotton shirting fabric.  Note linen, wool, and silk fabrics are well known to be suitable fabrics for making shirts.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in .  
Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2,112,030 issued to Klinkenstein in view of the Wikipedia entry for “Interfacing” from September 28, 2017 (https://en.wikipedia.org/w/index.php?title=Inter facing&oldid=802846812) and “Pellon® Interfacing Guide” by Joann Fabric and Craft Stores (https://www.joann.com/on/demandware.static/Sites-JoAnn-Site/Sites-joann-project-catalog/-/images/hi-res/project/pdf/P012982PellonInterfacingGuide.pdf).  
The Klinkenstein reference teaches the inner layer or interfacing is sized and then coated with an activatable adhesive to bond to the outer fabric layers.  The reference fails to teach the interfacing fabric is fusible interfacing.  However, it is well known in the art that fusible interfacing, a fabric web comprising a heat-activated or fusible adhesive coated on one side thereof, is a modern replacement for interfacings such as that of Klinkenstein.  For example, the Wikipedia entry for “Interfacing” teaches interfacing is a fabric employed on an unseen surface of an area of a garment to stabilize and/or stiffen said area (e.g., Klinkenstein’s adhesive coated, sized inner layer 1).  Wikipedia also teaches, “Most modern interfacings have heat-activated adhesive on one side.”  Such interfacings are called “fusible interfacing” and “are affixed to a garment piece using heat and moderate pressure, from a hand iron for example.”  See also the Pellon® Interfacing Guide, which discloses most fusible interfacings are nonwoven, but may also be woven or knit (page 1, 2nd paragraph). Thus, it would have been obvious to one of ordinary 
Regarding claims 17 and 20-23, Klinkenstein teaches the fabric laminate may include two, four or other multiple layers of fabric.  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select an appropriate number of fusible interfacing fabrics, including woven interfacing fabrics, to achieve a desired weight, stiffness, bond, and/or stability.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 17 and 20-23 are held to be obvious over the cited prior art.  
Regarding claims 2, 3, 11, 12, 18, and 19, Klinkenstein teaches the fabric laminate is suitable for making shirt components, shoes, corsets, leather goods, labels, and the like where a degree of stiffness is desired (page 2, right col., lines 23-27).  While Klinkenstein does not specifically teach employing the fabric laminate in a rectangular shape or of a size of at least 15 inches, the Pellon® Interfacing Guide teaches fusible interfacings can be employed in fabric laminates suitable for craft, home décor, and quilting projects, such as place mats, wall hangings, quilts, etc.  As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Klinkenstein invention modified with fusible interfacing for applications, such as placemats, wherein the fabric laminate would be rectangular in shape and of at least 15 inches in size.  Such a modification would have yielded .  
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video “How to Make a Styling Board” by Hunter Photographic (https://www.youtube.com/watch?v=vIoAixZOg3M) in view of “February 2019 Slow Flowers Journal in Florist’ Review” by Prinzing (https://slowflowersjournal.com/february-2019-slow-flowers-journal-in-florists-review/), US 2004/0076790 issued to Wylie et al., US 2008/0067832 issued to Bunsmann et al., and US 2017/0314526 issued to Farley.
The Hunter YouTube video shows how to make a styling board for use as a background in photography shoots (abstract).  Materials include an artist board (i.e., cardboard backed woven canvas fabric), two fabrics of your choice, and fusible nonwoven interfacing having a paper backing (i.e., Wonder Under® by Pellon®) (0:31, 1:05, and 1:18).  The styling board is made by adjoining one side of the fusible interface to the back of one fabric and activating the glue of the fusible interface by applying heat and pressure with an iron (3:12).  Next, the fabric, which has been stiffened by the fusible interface, is adhered to the artist board by removing the paper backing and applying heat and pressure with an iron (4:31).  The same steps are repeated with the second fabric to the opposite side of the artist board and the edges are finished with gaffers tape (6:00).  The artist board employed for the styling mat is rectangular in shape and sized at 16” x 20”, although other sizes may be used (0:47).  Exemplary fabrics include linen and muslin (i.e., cotton), although any desired fabric may be employed (7:06).  Additionally, it is known that artist boards are commonly made with cotton or linen canvas.  
Thus, the Hunter reference teaches applicant’s invention of claims 1-5 and 7 with the exception that the styling board is not capable of being rolled.  Note the artist board comprises a 
See for example, the Prinzing article.  Specifically, said article discusses The Styling Mat, by Sarah Collier.  The Styling Mat is a portable, foldable, washable photographic styling mat developed by Collier to solve known problems with solid styling boards (page 3 of printed website article).  The third paragraph of the photo of Slow Flowers Journal article on page 3 of printed website article states:
Solid styling boards offered varied color backgrounds, but Collier found them cumbersome and hard to store or clean. “I kept saying, ‘somebody ought to make one that’s portable, foldable and washable.’”

Also, it is a known concept across various arts to solve a problem of substrate rigidity by substitution with a flexible fabric substrate.  For example, Wylie discloses a flexible weatherstripping wherein a known rigid plastic backing is replaced with a flexible fabric, such as a woven fabric (abstract and sections [0001], [0003], and [0012]).  Bunsmann evidences it is known to make a convertible top on an automobile flexible by using a textile substrate (section [0023]).  Farley teaches a wave power converter comprising components that are made out of flexible fabric instead of a rigid material (section [0066]).  
Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the styling board of Hunter by substituting a flexible a woven canvas fabric or other such woven fabric without the paper board 
Regarding claims 6 and 8, while Hunter fails to teach the fabrics may comprise wool or silk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wool or silk for the exemplary linen or cotton fabrics.  Note Hunter teaches any fabric may be chosen based upon the user’s photographic style and design (6:50).  As such, it would have been obvious to substitute wool or silk fabric for the linen or cotton fabric of the Hunter invention.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claims 6 and 8 are rejected as being obvious over the cited prior art.  
Claims 9-16 differ from claims 1-8, by the addition of another layer of woven fabric for a total of four layers of woven fabric.  While Hunter only teaches three layers of woven fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a fourth layer of fabric in order to achieve a desired flexibility, dimensional stability, cost, and/or weight.  For example, a skilled artisan one might employ two layers of relatively lightweight or inexpensive fabric instead of one layer of relatively heavyweight or expensive fabric in order to achieve better adhesion between layers and increase stiffness and/or weight thereof and/or reduce cost.  Such a modification would have yielded predictable results to the skilled artisan.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 9-16 are also rejected.   
Claims 9-23 are rejected under 35 U.S.C. 103 as being unpatentable over YouTube video “How to Make a Styling Board” by Hunter Photographic (https://www.youtube.com/watch?v=vIoAixZOg3M) in view of “February 2019 Slow Flowers Journal in Florist’ Review” by Prinzing (https://slowflowersjournal.com/february-2019-slow-flowers-journal-in-florists-review/), US 2004/0076790 issued to Wylie et al., US 2008/0067832 issued to Bunsmann et al., US 2017/0314526 issued to Farley, and “Pellon® Interfacing Guide” by Joann Fabric and Craft Stores (https://www.joann.com/on/demandware.static/Sites-JoAnn-Site/Sites-joann-project-catalog/-/images/hi-res/project/pdf/P012982PellonInterfacingGuide.pdf).  
In the alternative, claims 9-16 and claims 17-23, which differ from claims 1-16 by employing fusible woven interfacing for the additional woven fabrics, are rejected in view of the Pellon® Interfacing Guide.  While Hunter only teaches three layers of woven fabric, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate one or more woven fusible interfacing layers for the cardboard backed woven fabric artist board of Hunter in order to achieve a desired bond for a particular fabric and a desired flexibility, and dimensional stability of the styling mat.  Note the Pellon® reference teaches woven fusible interfacing is a known alternative to the Wonder Under® fusible interfacing employed by the Hunter reference.  Pellon® teaches the woven fusible interface Bi-Stretch Lite® is suitable for silk and other fine fabrics, while Shape-Flex® woven fusible interface is suitable for light to medium weight fabrics (page 2).  For example, a skilled artisan one might one or more layers of the Bi-Stretch Lite® when employing a silk fabric as the top or bottom fabric.  Note Hunter teaches the fusible interface adds some degree of stiffness to each fabric layer.  Thus, a skilled artisan could readily determine a suitable number of layers or woven fabric and/or fusible interface to achieve the desired stiffness for a particular weight and style of 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477. The examiner can normally be reached 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        January 12, 2022